TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00131-CV


In re Enrique Alvarez




ORIGINAL PROCEEDING FROM CALDWELL COUNTY 



PER CURIAM

	Relator Enrique Alvarez has filed a petition for writ of mandamus and motion for
emergency relief to stop a sentencing hearing set for 9:00 a.m. March 14, 2002.  This Court overrules
the motion for emergency relief and denies the petition for writ of mandamus.  Tex. R. App. P.
52.8(a).

Before Chief Justice Aboussie, Justices Kidd and B.A. Smith
Filed:   March 13, 2002
Do Not Publish